Citation Nr: 0824700	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  07-34 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 8, 
2004, for the award of entitlement to service connection for 
retroperitoneal fibrosis with chronic lymphedema, anemia, and 
renal and urinary tract dysfunction and infection.

(The issue of entitlement to a clothing allowance is 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1979 to November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  An October 2002 rating decision denied entitlement to 
service connection for retroperitoneal fibrosis; the veteran 
was notified of the determination but did not appeal.

3.  The veteran's application to reopen a claim for 
entitlement to service connection for retroperitoneal 
fibrosis was received by VA on October 8, 2004.

4.  VA rating action in January 2007 established entitlement 
to service connection for retroperitoneal fibrosis effective 
from October 8, 2004.

5.  There is no evidence of any earlier unadjudicated formal 
or informal claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 8, 
2004, for the award of entitlement to service connection for 
retroperitoneal fibrosis have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in October 2004.  That letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2007.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(b)(2)(i), (r) (2007).  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2007).

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2007).  The Court has held 
that the failure to consider evidence which may be construed 
as an earlier application or claim, formal or informal, that 
would have entitled the claimant to an earlier effective date 
is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 
380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In this case, the records includes private medical evidence 
demonstrating an initial diagnosis of retroperitoneal 
fibrosis in November 1999.  In a January 2000 private medical 
statement W.M.B., M.D., identified as a specialist in medical 
oncology, noted retroperitoneal fibrosis was discovered in 
November 1999 and that the disorder was a notoriously occult 
process.  It was also noted that it was impossible to say how 
long it had been present.  The veteran submitted his initial 
service connection claim in January 2000.  

VA treatment records dated in June 2002 described the 
disorder as idiopathic.  (The Court has defined the term 
idiopathic as of unknown causation.  See Lanthan v. Brown, 7 
Vet. App. 359, 361 (1995)).  In an October 2002 rating 
decision the RO denied entitlement to service connection for 
retroperitoneal fibrosis.  The veteran was notified of the 
determination at his address of record by correspondence 
dated November 5, 2002, but did not appeal.

In a January 2004 statement Dr. W.M.B. stated the disorder 
had an insidious onset in November 1999.  On October 8, 2004, 
the RO received an application to reopen the claim for 
entitlement to service connection for retroperitoneal 
fibrosis.  Also received at that time was an October 2004 
statement from Dr. W.M.B. noting that the veteran's initial 
diagnosis of idiopathic retroperitoneal fibrosis was 
established in 1999, but that symptoms compatible with this 
disease extended back to about 1985.  A July 2006 VA 
examination report noted it was at least as likely as not 
that retroperitoneal fibrosis was present during active 
service.  VA rating action in January 2007 established 
entitlement to service connection for retroperitoneal 
fibrosis effective from October 8, 2004.

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
the veteran sought earlier effective dates for various 
benefits, by attempting to overcome final unappealed rating 
determinations dated years earlier.  The United States Court 
of Appeals for Veterans Claims held that a final decision of 
the Secretary was subject to revision only on the grounds of 
clear and unmistakable error, or upon the presentation of new 
and material evidence to reopen.  However, because the proper 
effective date for an award based on a claim to reopen can be 
no earlier than the date on which that claim was received, 
only a request for revision based on CUE could result in the 
assignment of an earlier effective date for the appellant's 
awards.  The Court concluded that there was no proper claim, 
and dismissed the case.

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for the award of 
entitlement to service connection for retroperitoneal 
fibrosis is not warranted.  The evidence shows notice of the 
October 2002 rating decision was mailed to the veteran at his 
address of record.  The veteran is considered to have been 
adequately notified and there is no evidence of a timely 
notice of disagreement from that determination.  There have 
been no specific claims, nor is there any indication by the 
record, that the prior rating action should be revised due to 
clear and unmistakable error.  Applying the holding in Rudd 
to the facts of this case, the Board finds that the veteran 
did not timely appeal the rating actions of October 2002 and 
that decision became final. He has not raised the issue of 
CUE in that rating action.  Therefore, this claims is not 
proper.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an effective date earlier than October 8, 
2004, for the award of entitlement to service connection for 
retroperitoneal fibrosis with chronic lymphedema, anemia, and 
renal and urinary tract dysfunction and infection is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


